Citation Nr: 1718911	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder, to include Parkinson's
disease and dementia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the case was transferred to the RO in St. Petersburg, Florida.

In a February 2014 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans
Claims (Court) and in an Order dated in September 2014, the Court ordered the decision vacated and that the case be remanded to the Board for proceedings consistent with a Joint Motion for Remand (Joint Motion).

In January 2015, the Board remanded the claim in accordance with the Joint Motion.  In August 2016, the claim was referred for a medical opinion by an independent medical expert.  The expert medical opinion letter was received and an addendum sought in December 2016.  A copy of the opinion letter and subsequent addendum are associated with the electronic claims file.


FINDING OF FACT

Symptoms of a neurological disorder did not manifest until more than a decade after separation from service; the probative evidence of record is against a nexus between a currently diagnosed neurological disorder and service, to include exposure to chemicals or a head injury therein.






CONCLUSION OF LAW

The criteria for establishing service connection for a neurological disorder, to include Parkinson's disease and dementia, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Joint Motion, VA obtained records from private treatment provider Dr. P. as well as other records.  It is noted that in January 2016 the Veteran's representative indicated that the Veteran had no additional evidence.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his current neurological disorder was caused by exposure to neurotoxins while working as a Navy Gunner's Mate or as the result of head injuries during service.  The record contains several statements explaining that throughout his 20 years in the service he frequently worked around and came into direct physical contact with hydraulic fluid which contained the neurotoxin tricresyl phosphate (TCP).  Service treatment records also reflect the Veteran's reports in August 1987 and July 1988 that he had previously had a head injury.  The later report indicates that the Veteran had a history of scalp laceration and concussion 15 years prior with no sequelae.  A service treatment record dated January 4, 1972 indicates the Veteran was involved in an automobile accident, thrown through the windshield of the car, and "apparently 'knocked out.'"  

The Veteran's private treatment records show that he has been regularly treated by his physician and a neurologist for memory loss, mild tremors, rigidity in his limbs, mild general unstableness, and gait instability since at least January 2007.  This was diagnosed as possible Parkinson's disease or dementia.  The earliest report of memory loss in the record is contained in an August 2002 private examination report.  At that examination, the Veteran reported having progressively worsening memory disturbance over the past 4 months.  While at first these disorders were diagnosed as possible signs of Parkinson's, more recent VA and private records show a diagnosis of Lewy body dementia.

The Veteran submitted documents indicating some of the potential hazards of hydraulic fluid exposure.  A July-September 1991 Navy newsletter includes an article by the Veteran warning other sailors to take precautionary measures to avoid direct contact with hydraulic fluid to avoid long-term health effects.  In August 1992, the Veteran was recommended for Technical Employee of the Year, and the accompanying memorandum discussed his work establishing a testing program for the neurotoxic fluid utilized in all naval gun systems.  These actions were as a civilian employee.  The Veteran also submitted information taken from the internet discussing the health hazards of TCP.

In September 2009, the Veteran was afforded a VA examination by a VA physician.  The examiner diagnosed Parkinson's disease with dementia and opined there was a 50/50 probability that this diagnosis was due to his military service.  However, in an addendum opinion request, the examiner noted that he was not a neurologist and was not necessarily familiar with Parkinson's, dementia, or the toxicity of hydraulic fluid, and recommended that the Veteran be examined by a neurologist.

In November 2009, the Veteran was given an examination by a VA neurologist.  The neurologist discussed the Veteran's report of exposure to hydraulic fluid containing TCP, including breathing in the fumes and once being "bathed" in the liquid due to a ruptured pipe.  The Veteran reported experiencing memory problems for the past 2 years, hallucinations, occasional drooling, changes in handwriting, occasional numbness in his left side, and "locking up" in his arm.  He also stated that he had increasing rigidity in his limbs, and had fallen because of it.  The examiner noted that the Occupational Safety and Health Administration has linked TCP to Parkinson's and dementia.  On examination, the neurologist found that the Veteran had normal motor functions, intact cerebellar function, and no problems with speech or vision.  The neurologist was unable to make a diagnosis because the Veteran demonstrated almost no signs of Parkinson's.  He opined based on his knowledge and research, TCP caused peripheral neuropathy, which the Veteran did not demonstrate, and not Parkinson's or dementia.

In May 2012, the Veteran's neurologist submitted a letter stating that the Veteran has dementia with Parkinsonian features which was thought to be Lewy body dementia.  She stated that the Veteran had reported exposure to TCP in the hydraulic fluid of gun mounts he worked on in the Navy and that "if cognitive impairment and extrapyramidal symptoms are known to be due to toxicity of this chemical, then it seems very likely that the patient's neurodegenerative disorder is due to cumulative toxicity due to exposure over time."

In January 2013, the Veteran was afforded an additional VA examination by a physician's assistant.  After examination, she diagnosed the Veteran with Lewy body dementia and noted that this was not the same or related to Parkinson's disease.  She opined that dementia was less likely than not caused by exposure to hydraulic fluid, but did not provide an adequate explanation for why this was so.

In September 2013, an expert medical opinion was obtained from a VA neurologist.  The neurologist opined that the Veteran probably had a neurodegenerative disorder of uncertain etiology and that postulating a link between the Veteran's exposure to TCP and this disorder would require resort to speculation.  The neurologist explained that TCP is a neurotoxin and prolonged or heavy exposure could conceivably initiate a neurodegenerative process that expressed itself several years after exposure ended, but the neurologist was not aware of any convincing epidemiological or other data that tie exposure to TCP to dementia or Parkinson-like syndromes.  In a December 2015 addendum, the neurologist restated his opinion and added that it would require a high degree of speculation to relate the Veteran's neurodegenerative disorder to service-related head traumas.  No rationale was provided regarding the opinion about head injuries.

In August 2016, an independent expert medical opinion was obtained from a private neurologist to address whether it is at least as likely as not that the Veteran's current neurological symptoms were caused by exposure to TCP and/or by a head injury during active duty service.  Following review of the claims file, the neurologist opined that the record did not support a diagnosis of Parkinson's disease, dementia or dementia with Lewy bodies, which, he stated, was an entirely different disease entity than Parkinson's disease.  The neurologist noted that mental status examinations clearly documented that the Veteran had no recent or remote memory deficits and objective neurological testing in the form of MRI, EEG, and neuropsychological evaluations also did not find evidence to support a diagnosis of dementia.  The neurologist explained that review of the literature revealed that neurological complications associated with exposure to TCP indicated that the neurotoxin is toxic to the peripheral nervous system more so than the central nervous system, damaging the neuromuscular junction and peripheral nerves.  The neurologist pointed to electrodiagnostic studies evaluating the Veteran's peripheral nervous system in January 2013 which did not find evidence of a widespread lumbosacral radiculopathy, neuropathy, or myopathy.  The neurologist concluded that there was no cause and effect relationship pertaining to the Veteran's exposure to TCP and his neurological symptoms.  

As to whether the symptoms were related to head injuries during service, in a December 2016 addendum opinion, the neurologist indicated that review of the clinic notes did not find objective neurological deficits. The Veteran had documented subjective concerns, such as attention problems, stress and chronic headaches; however, in the absence of any objective deficits, the neurologist could not clearly say there is a focal neurological problem to account for his subjective symptoms.  The neurologist stated also that significant traumatic head injury would most certainly lead to focal deficits that would be picked up on neurological examination.  As such, he concluded that it was less likely than not that any current neurological symptoms were caused by a head injury in service.

Upon review of the evidence as a whole, the Board finds that the evidence is not in equipoise as to whether neurological symptoms that the Veteran has are related to TCP or to any injury to the head in service.  The Board finds that the new evidence introduced into the record does not change the fact that there remains no probative and competent medical nexus between exposure to TCP and the symptomatology the Veteran presents.  In addition, although there is evidence of wounds to the head during an automobile accident in service, there is no evidence of brain damage or residuals that could be linked to signs of neurological degeneration that first surfaced over a decade after separation from service.  Indeed, the Veteran's separation examination was negative for cognitive issues or concerns regarding the brain or head and a neurologist opined that head injury would lead to focal deficits that would be identifiable on neurological examination.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  In this case, the most competent and probative medical opinions of record do not find that there is any evidence of a link between the Veteran's exposure to chemicals in service and his current disorder.  The most probative opinions of record are those provided by neurologists in November 2009, September 2013 with addendum in December 2015 and August 2016 with addendum in December 2016.  These opinions were authored by doctors who specialize in the field of neurological disorders, and are therefore highly competent to opine on matters such as the etiology of the Veteran's symptoms.  Each neurologist who has reviewed the claims file has been unable to provide a link between the Veteran's symptomatology and his exposure to chemicals in service, as the current medical research and literature, as well as the Veteran's symptomatology, did not support such a finding.  The neurologist's opinions were based on a full review of the Veteran's medical records and history, and through the acquisition of addendum opinions, sufficient rationale was provided for the conclusions reached.  Without competent and probative evidence indicating that a neurological disorder was caused by or is otherwise related to an injury during service, to include exposure to TCP or a head injury, service connection cannot be granted.

The September 2009 and May 2012 opinions lack probative value as the September 2009 physician was not familiar with neurological disorders or the effects of TCP, and in May 2012 the private neurologist's opinion was generalized and is contradicted by the September 2013 neurologist's opinion that there were no studies linking Parkinson's disease or Lewy body dementia to TCP.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in-service events is insufficient to establish service connection).

The Board notes the internet articles provided by the Veteran in 2015 regarding TCP.  The articles indicate that TCP is a neurotoxin and can cause neuropathy, paralysis, hyperactivity in cholinergic neurons in the brain and at neuromuscular junctions in the peripheral nervous system.  The articles do not mention Lewy body dementia or Parkinson's disease and the Veteran does not have abnormality of the peripheral nerves or the other symptoms that have been directly linked to TCP in studies.  As such, the articles do not serve to support his claim that his particular symptomatology is related to in-service TCP exposure.  In other words, the articles do not provide information specific to the Veteran's case.  Medical articles or treatises can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board acknowledges the Veteran's sincere belief that his neurological symptoms were caused by exposure to TCP or by an in-service head injury.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a neurological symptomatology and what diagnosis those support requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether his neurological symptoms were caused by or are otherwise related to his military service, including due to exposure to neurotoxins such as TCP or to an automobile accident in 1972.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.

Overall, the preponderance of the evidence is against a finding that the Veteran has a current neurological disorder, to include Parkinson's disease, dementia or dementia with Lewy bodies, which was incurred in or is related to service; the claim for service connection must therefore be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a neurological disorder, to include Lewy body dementia and Parkinson's disease, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


